Citation Nr: 0119053	
Decision Date: 07/20/01    Archive Date: 07/24/01

DOCKET NO.  94-05 547  	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased evaluation for residuals, 
fracture of interphalangeal joint of the right great toe, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1989 to 
September 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1993 rating decision from the 
Department of Veterans Affairs (VA) regional office (RO) in 
Seattle, Washington. 

Under the provisions of 38 U.S.C.A. § 7105(a) (West 1991 & 
Supp. 2000), an appeal to the Board must be initiated by a 
notice of disagreement and completed by a substantive appeal 
after a statement of the case is furnished to the veteran.  
In essence, the following sequence is required: there must be 
a decision by the RO, the veteran must express timely 
disagreement with the decision, VA must respond by explaining 
the basis of the decision to the veteran, and finally the 
veteran, after receiving adequate notice of the basis of the 
decision, must complete the process by stating his argument 
in a timely-filed substantive appeal.  See 38 C.F.R. 
§§ 20.200, 20.201, 20.202, and 20.203 (2000).  In this 
matter, by rating decision dated in May 1993, the RO informed 
the veteran that service connection was granted for residuals 
of a fracture of interphalangeal joint of the right great toe 
with a noncompensable rating.  The veteran filed a timely 
notice of disagreement in June 1993.  In July 1993, the RO 
issued a statement of the case to the veteran and the veteran 
filed a timely substantive appeal.   

The Board has twice remanded the appeal for further 
evidentiary development.  In the most recent remand, June 
1997, the Board ordered a new physical examination.  A review 
of the record discloses that a thorough examination was 
conducted in September 1999 and supplemented by a November 
1999 addendum and May 2000 right, toe film X-rays.


FINDINGS OF FACT

1.  The RO has obtained all evidence necessary for an 
equitable adjudication of the issue on appeal.  

2.  From September 1992 to June 1998, the veteran had a 
moderate disability of the foot, manifested by pain on 
movement, a mild callus on the medial aspect of the distal 
interphalangeal joint of the great right toe, tenderness to 
palpation over the metatarsal phalangeal joint on the right, 
limited ability to squat, and inability to toe walk due to 
pain in the great right toe.

3.  From September 1992 to June 1998, the veteran did not 
demonstrate effusion, hypothermia, erythema, induration, 
spasm or clicking; he was able to heel walk.

4.  From June 1998 to present, the veteran has a moderately 
severe disability of the foot, manifested by pain on 
movement, some loss in range of motion of the right 
interphalangeal joint of the right great toe and the 
metatarsal phalangeal joint, and mild degenerative joint 
disease of the first metatarsophalangeal joint.

5.  From June 1998 to present, the veteran did not 
demonstrate severe impairment or loss of use of the right 
foot.


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability rating of 10 
percent for residuals, fracture of interphalangeal joint of 
the right great toe disability for the periods from September 
1992 to May 1998 are met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.71a, Diagnostic Code 5283 (2000).

2.  The schedular criteria for a disability rating in excess 
of 10 percent for residuals, fracture of interphalangeal 
joint of the right great toe disability for the period from 
September 1992 to May 1998 are not met.  38 U.S.C.A. § 1155 
(West 1991);  38 C.F.R. § 4.71a, Diagnostic Code 5283 (2000).

3.  The schedular criteria for a disability rating of 20 
percent for residuals, fracture of interphalangeal joint of 
the right great toe disability from June 1998 are met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Code 5283 (2000).

4.  The schedular criteria for a disability rating in excess 
of 20 percent for residuals, fracture of interphalangeal 
joint of the right great toe disability for the period from 
June 1998 are not met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.71a, Diagnostic Code 5283 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran's condition has been evaluated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5283 (Tarsal, or metatarsal bones, 
malunion of, or nonunion of) and 5284 (Foot injuries, other).

Under Diagnostic Code 5283, moderate disability is rated as 
10 percent disabling.  A moderately severe disability 
warrants a 20 percent rating and a severe disability warrants 
a 30 percent rating.  Disability, which encompasses the 
actual loss of the foot, is rated at 40 percent.

Under Diagnostic Code 5284, moderate disability warrants a 10 
percent rating.  A moderately severe disability is rated at 
20 percent and a severe disability is rated at 30 percent.  
Actual loss of the foot warrants a 40 percent rating. 

Service medical records reveal that the veteran underwent an 
enlistment physical examination in January 1989.  The medical 
history revealed no history of arthritis or bone/joint 
abnormalities.  The examination report indicated no 
irregularities of the feet or toes except for mild pes 
planus, which was asymptomatic.  The veteran presented in 
early February 1990, complaining of an infected right great 
toe for several days.  He denied any past medical history.  
Physical examination disclosed a 1.5-centimeter (cm.) blister 
on the lateral, right great toe with a localized area of 
warmth and erythema.  No lymphangitis or adenopathy was 
noted.  The assessment was cellulitis secondary to a blister 
on the right great toe.  The veteran followed up on several 
occasions and was also diagnosed with tinea pedis.  After a 
course of treatment, including Lotrimin and Monistat-Derm 
Cream, the conditions were resolved in late February.  

The veteran presented in early May 1990, complaining of a 
bruised right great toe due to blunt trauma.  He had a 
history of rapid swelling, but no history of prior injury.  
Physical examination showed slight discoloration and 
bruising, and tenderness to touch.  No crepitus was noted.  
Distal pulses were intact; distal neurology check was within 
normal limits.  The assessment was bruising, secondary to 
blunt trauma.  The veteran was placed on light duty for four 
days and instructed to follow up medically, as needed.    
Approximately ten days later the veteran presented with 
severe tinea pedis and sloughing of heavy callousness, and a 
possible area of granuloma under the great toenail.  The 
veteran was instructed to continue soaking and using Mycelex.  
The veteran presented again two days later, complaining of 
pain below and proximal to the right great toe.  Physical 
examination showed the skin was healing well with Monistat-
Derm application.  The toe was tender to palpation on the 
nail and proximal to the nail.  There was no swelling or 
erythema appreciable.  The assessment was possible mild 
cellulitis 
secondary to skin breakdown.  Treatment for tinea pedis was 
continued.

The veteran continued to follow up, complaining of pain and 
giving a history of dropping a heavy object on his toe.  An 
X-ray of his right great toe was taken in mid-May 1990 and 
was interpreted to reveal a fracture proximal to the lateral 
corner of the distal phalange, right great toe.  The veteran 
was then admitted to the infirmary and placed on bedrest.  An 
onychectomy was performed and the veteran was discharged a 
few days later to light duty.  Follow-up in early June showed 
that the veteran was doing better.  He had slight pain when 
ambulating and the swelling had gone down.  Physical 
examination showed good circulation, limited range of motion, 
slight swelling, and skin was dry to touch.  There was no 
redness in the nail bed and blanche well without difficulty.  
The dressing was dry and intact without warmth.  Warms soaks 
were prescribed as needed.  Light duty was continued for 72 
more hours and antibiotics were continued as prescribed.  The 
veteran was instructed to return to the clinic for follow-up 
as needed.  No further record of treatment for the right 
great toe was recorded.

Post-service, the veteran underwent a VA examination in 
November 1992.  The pertinent medical history disclosed a 
fracture of the right, great toe, involving the proximal 
phalanx in 1991.  The veteran stated that he experienced 
tightness of the muscles and he could not walk right.  He had 
a difficult time moving.  The physical examination revealed 
the veteran was 5'11 1/2 " tall and weighed 182 pounds, with 
his maximum weight being 185 during the past year.  He had a 
medium build with good nutrition.  His posture was erect with 
a normal gait and carriage.  He is right-handed.  The 
musculoskeletal portion of the examination revealed full 
range of motion in all extremities with no deformities or 
instability.  There was no deformity of the right great toe.  
The examiner noted that the veteran did not dorsiflex the toe 
as readily as he should, but after the examiner explained the 
purpose of the exercise, he did better.  The pertinent 
diagnosis was history of a fracture of the right great toe 
without any residual or deformity.  In an undated letter, 
received by the RO in November 1992, the veteran expressed 
dissatisfaction with the examination and requested a new 
examination.  The veteran underwent a new VA examination in 
September 1993; however, the examination was of the spine and 
did not involve the right great toe.

The veteran underwent a VA examination of his feet in 
November 1997.  The medical history states that the veteran 
fell down a ladder in 1991, fracturing his right great toe.  
He has had pain ever since.  Initially, he used crutches, but 
has used no other kind of assistive device.  He denied use of 
corrective shoes or shoe inserts.  He denied flare-ups.  He 
denied used of any medications for the toe.  He reported that 
intermittently, when he is exposed to cooler temperatures, he 
experiences spasms of the right great toe with severe pain.  
There is chronic stiffness of the metatarsal phalangeal 
joints of the right toe.  There is no history of erythema or 
increase of heat.  He is able to walk with tennis shoes on 
without significant difficulty.  At the time of examination, 
the veteran was a student.  His toe has not affected his 
studies.  There was tenderness to palpation over the 
metatarsal phalangeal joint on the right.  Passive range of 
motion of the metatarsal phalangeal joint of the right great 
toe is only 5 degrees dorsiflexion and 5 degrees plantar 
flexion.  Active range of motion dorsiflexion is 10 degrees 
and active plantar flexion is 10 degrees.  The active range 
of motion for the left great toe was the same.  Gait was 
normal.  The only limitation noted is that the veteran was 
unable to walk on his toes on the right.  There were no 
calluses, skin breakdown, or any vascular changes.  The 
impression was right great toe fracture with chronic pain 
with no evidence of spasm at the time of examination.  X-rays 
were taken of the right great toe and of the right foot.  The 
X-rays of the right great toe were interpreted to reveal a 
bony fragment, "8-7" millimeters (mm) in length, which 
probably avulsed from the base of the distal phalanx on the 
medial aspect.  No other bony or articular abnormalities in 
the great toe were seen.  Degenerative arthritis was not 
seen.   The X-rays of the right foot were interpreted to 
reveal mild metatarsus varus of the first metatarsal, minimal 
hallux valgus deformity, and slight osteophyte formation of 
the tip of the medial malleolus.

In June 1998, the veteran reported that his right great toe 
disability is more disabling then than it was in November 
1997.

The veteran underwent an examination in August 1998.  The 
examiner did not have a claims file or VA records to review.  
The examiner did review the November 1997 radiographic 
studies of the right great toe.  The history revealed the 
veteran has variable mobility because of intense spasms and 
locking of the great toe when he ambulates.  He felt that the 
pain had worsened in the preceding eight months.  The injury 
dated back to 1991, when he fell down several levels of a 
ladder, while delivering mail.  He was unaware of the 
fracture for three weeks.  Then an X-ray was taken, which 
revealed an avulsion fracture of the medial aspect of the 
distal phalanx of the right great toe.  The veteran was 
immobilized for one week in bed.  He did not have a cast and 
resumed his activities, including wearing steel-toed boots.  
He reported the toe is sensitive to the cold.  He further 
reported that he experienced spasms paroxysmally with 
ambulation and the toe locks up so he cannot move it.  After 
a period of time, he is able to move it again and ambulate.  

The bilateral physical examination of the feet showed very 
minimal hallux valgus.  A mild callus on the medial aspect of 
the distal interphalangeal joint of the right toe was noted 
and a slightly lesser one was noted on the left toe.  Both 
legs are equivalent in length.  There was no significant pain 
on palpation over the medial aspect of the great toe, distal 
phalanx.  The veteran complained of pain in the proximal 
phalanx when the toe was lifted or flexed downward.  He also 
complained of pain in the metatarsal that radiated up the 
entire length of the metatarsal.  No spasm was seen and no 
clicking was noted.  There was no effusion, hypothermia, 
erythema, or induration.  The veteran complained of pain on 
both dorsiflexing or hyperextending the distal phalanx.  He 
was able to dorsiflex and plantar flex voluntarily.  The 
veteran stated that he was unable to toe walk on the right 
because he has too much pain in the toe, but he can toe walk 
on the left.  He is able to heel walk.  He squatted to 50 
degrees.  He stated he could not squat further because he 
experienced pain in the toe.  The hallux valgus measured 24 
degrees on the right clinically and 20 degrees on the left 
clinically.  The hallux valgus was mild and there was no 
bunion formation.  The assessment was as follows: (1) status 
post avulsion fracture of the distal phalanx right great toe 
with persistent pain that involves the distal proximal 
phalanx and the metatarsal of the right great toe of unknown 
etiology, (2) mild hallux valgus bilaterally, and, (3) mild 
medial distal interphalangeal joint, first digit of each 
foot, callus, which is about 0.5 cm. in diameter and 
asymptomatic.  

The examiner noted that clinically, the avulsed bone from the 
distal phalanx does not appear to be etiologically related to 
the generation of pain that results in locking of the 
metatarsal phalangeal joint and the distal interphalangeal 
joint, upon weight bearing.  Full range of motion capacity 
and movement was observed in the toe.  No limitation of 
function was observed.  Locking did not occur during the 
examination and there was no evidence of tendon tenderness or 
spasm in the muscles around the great toe or the metatarsal.  
There was no evidence of pes cavus or pes planus.  The 
examiner recommended that the veteran be seen by podiatry or 
orthopedics, since he could not determine the etiology of the 
veteran's pain.

The veteran underwent a VA physical examination in March 
1999.  The examiner reviewed the claims file and noted 
treatment for a bruised toe and a fracture of a distal 
phalange.  The veteran reported that he had fallen down a 
ladder in 1989 or 1990.  The examiner further noted a 
subsequent treatment note in the service medical records, 
which referred to the veteran dropping a piece of machinery 
on his big toe.  The veteran was able to continue with his 
duty after injuring his toe and since leaving service, he has 
done computer work.  He has not had treatment for his foot.  
The veteran reported that he took amitriptyline for his back 
and non-steroidals 
on occasion.  He has stiffness and a pulling sensation in his 
foot.

Physical examination disclosed the veteran's height and 
weight measurements were six feet and 200 pounds, 
respectively.  The veteran has a symmetrical gait.  He had 
some difficulty walking on his heels.  The veteran reported 
that this difficulty stemmed from back pain he experiences.  
He could plantar flex and tiptoe, but did so cautiously.  He 
reported that he could not do a deep knee bend.  In response, 
the examiner suggested that he try to do a deep knee bend, 
using a table as support.  The veteran reported that he could 
not do it because of his back and the examiner "suggested" 
that simply bending his knees would in all probability not 
cause any back pain.  The examiner reported that the veteran 
became hostile, aggravated, and angry at that point.  The 
examiner suggested to the veteran that the examination could 
be stopped at that point if he wished and the veteran 
assented.  No diagnosis was made because the examination was 
incomplete.

The veteran underwent a VA physical examination in September 
1999.  The examination is documented by a contemporaneous 
report and an addendum in November 1999.  The examiner 
reviewed the claims file.  The history indicates that the 
veteran was in the Navy from 1989 to 1992 and served on a 
ship in the Indian Ocean, where he injured his right great 
toe.  The veteran was unable to remember whether he injured 
it during a fall down a ladder or he injured it by dropping 
some mail on it.  The veteran worked in the mail department 
on the ship.  He has developed pain in the great toe and 
experienced a grabbing feeling or spasms in his big toe 
almost every day.  The toe cocked up or curled up dorsally 
and hurt severely for several minutes and then stays sore for 
the remainder of the day or possibly longer.  The pain 
increased if he walks on cold surfaces or if the weather 
changes and it begins to rain.  While in the service, he took 
ibuprofen for back pain so he is leery of medications.  He 
occasionally takes Tylenol for treatment of his great toe 
pain, but does so infrequently.  He still experienced low 
back pain and did not engage in any sports activities because 
of his back.  He did stretching exercises every day for his 
back.  The type of shoes he wears had no apparent effect on 
how the toe feels.  The veteran wore a Cambridge type soft 
shoe, made in Brazil, to the examination.  He indicated that 
he also wears athletic shoes and boots, which he did not 
bring with him.  He has not been treated with orthotics and 
has no definite family history of flat feet.

The examination revealed that the metatarsal phalangeal 
joints came up to about 35 to 40 degrees on the right and 
around 40 degrees on the left.  The right dorsiflexion of the 
metatarsal phalangeal joint appeared slightly less than the 
left.  Plantar flexion was about 20 degrees in both great toe 
and metatarsal phalangeal joints.  The plantar flexion of the 
right interphalangeal joint of the great toe was painful and 
limited to about 20 degrees.  Interphalangeal joint flexion 
of the left great toe was to about 25 degrees and was not 
painful.  Dorsiflexion of the interphalangeal joint was to 
about neutral and was not painful in either toe.  Passive 
flexion of the interphalangeal joint of the right great toe  
was painful, but was not painful for passive flexion of the 
interphalangeal joint of the left great toe.  Neurovascular 
examination of the feet and great toes was intact.  The 
veteran had an appearance of pes planus.  There was extra 
soft tissue on the medial aspect of the midfoot bilaterally 
and to some extent, in the arches of both feet.  There was no 
increased valgus of the ankles or of the Achilles' tendons.  
He had mild increased hallux valgus of both great toes.  He 
had early mild bunion deformities, i.e., prominent medial 
aspects to the metatarsal heads of both feet.  Achilles' 
tendons were somewhat tight.  Both ankles could be brought up 
to about neutral or perhaps 5 degrees of dorsiflexion.  He 
had weakness of the great toe bilaterally.  The veteran had 
some pain with straight leg raising on the right done from a 
seated position.  While standing, he can only flex forward to 
his fingertips or just at the level of the inferior aspect of 
the patellae; then he says his back pain hurts more and he 
stands 
up.

The examiner reviewed the November 1997 X-ray and observed 
some increased hallux valgus of the great toe and a fracture 
of the distal phalanx of the great toe at the interphalangeal 
joint.  There was some displacement of the fragment and 
fibrous union at that displaced position.  No significant 
arthritic findings of the joint were found on the films.  The 
impressions were as follows: 1- He has a displaced articular 
fracture of the distal phalanx of the great right toe.  It is 
the medial edge of the joint and it healed with a fibrous 
union at that displaced position.  2- The examiner sees no 
significant arthritis of the interphalangeal joint of the 
great toe.  3- The veteran has some hallux valgus at both 
great toes with early bunion deformity on the medial aspects 
of the metatarsal head.  4- He has tight heel cords.  5.  He 
has the appearance of pes planus, in that his medial arches 
seem more prominent, but he does not have increased heel 
valgus and he does have tight heel cords.  Also, he does not 
have ligamentous laxity.

The examiner made the following treatment recommendations: 1- 
use of different type of shoe wear, i.e., soft soled and 
flexible versus more rigid soled, thicker and more sturdy; 2- 
orthotics are not advised; 3- surgery is not advised.  The 
examiner opined that surgery could leave the joint looser or 
accelerate the development of arthritis in the 
interphalangeal joint.

The examiner reiterated the medical history from September 
1999 and added the following to his report in November 1999: 
The veteran has symptoms suggestive of traumatic arthritis of 
his right great toe interphalangeal joint.  The examiner 
opined that this occurred secondary to the veteran's intra-
articular fracture of that joint in May 1990.  The toe was 
still moderately symptomatic and the veteran was still unable 
to bike or run.  He had daily episodes of severe pain in the 
joint.  This will affect his ability to climb and stoop, and 
walk long distances.  The examiner opined that if the 
condition worsens, a great toe interphalangeal joint fusion 
may be considered.

The veteran had X-rays of his right great toe taken in May 
2000.  The X-rays were interpreted to reveal a well-
corticated, calcific fragment measuring 7-8 mm. in length, 
which may represent an old avulsion injury.  The joint space 
was not narrowed.  Mild hypertrophic changes were noted at 
the first metatarsophalangeal joint.  This joint space is 
preserved.  The impression was as follows: 1- probable old 
avulsion injury is noted at the medial aspect of the 
interphalangeal joint of the right great toe; 2- No 
significant joint disease of the interphalangeal joint; 3- 
mild degenerative joint disease of the first 
metatarsophalangeal joint.

The veteran submitted a "Preliminary Monetary 
Determination" from the Washington State Employment Security 
Department, which shows that from January 1999 through 
December 1999, no wages were found in connection with the 
veteran's social security number.

II.  Analysis

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. 1155 (West 1991 & Supp. 2000); 38 
C.F.R. Part 4 (2000).  Separate rating codes identify the 
various disabilities. 38 C.F.R. Part 4.  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole-recorded history, 
including service medical records.  38 C.F.R. §  4.2, 4.41 
(2000).  An evaluation of the level of disability present 
also includes consideration of the functional impairment of 
the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.49 
(2000).  DeLuca v. Brown, 8 Vet. 202 (1995).

When the initial rating or evaluation of a disability is 
being appealed, the evidence under consideration is not 
limited to evidence, which only reflects the current severity 
of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  
In Fenderson, the Court discussed the concept of the 
"staging" of ratings, finding that, in cases where the 
claimant disagrees with an initially assigned disability 
evaluation, it is possible for a claimant to be awarded 
separate percentage evaluations for separate periods based on 
varying degrees of severity during the appeal period.  
Fenderson, 12 Vet. App. at 126.  See also Francisco, 7 Vet. 
App. at 58 (where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim, it is allowed.  Id.  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2000).  Where there is a question as to which 
of two evaluations shall be applied, the higher the 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7 (2000).

In evaluation disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion. 38 C.F.R. 
§ 4.40 (2000).  Inquiry must also be made as to the weakened 
movement, excess fatigability, incoordination, and reduction 
of normal excursion of movements, including pain on movement.  
38 C.F.R. § 4.45 (2000).  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59 
(2000).

Under 38 C.F.R. §§ 4.40, 4.45, functional impairment from 
pain or weakness, with actual pathology, are not "subsumed" 
in ratings based solely on limited motion and a higher rating 
than actually demonstrated by limitation of motion alone, 
even if the limited motion is compensable, is not a form of 
prohibited pyramiding under pain or on repeated use of the 
joint.  DeLuca v. Brown, supra.  However, the same 
symptomatology for a particular condition should not be 
evaluated under more than one Diagnostic Code.  Estaban v. 
Brown, 6 Vet. App. 259, 261-62 (1994).

The Court has also held that when the current rating is the 
maximum disability rating available for limitation of motion, 
remand for consideration of 38 C.F.R. §§ 4.40, 4.45, 4.59 was 
not appropriate.  Johnston v. Brown, 10 Vet. App. 80 (1997).

A review of the medical record reveals that when the veteran 
was examined in November 1992, the physician recorded full 
range of motion in all extremities with no deformities or 
instability.  The only irregularity noted involved the 
dorsiflexion of the right great toe.  The examiner indicated 
that the veteran did not dorsiflex the toe as readily as he 
should, but after the examiner explained the purpose of the 
exercise, the dorsiflexion improved.  The examiner expressed 
his opinion that there was no residual or deformity due to 
the service connected disorder.  The Board must point out 
that it would be extremely hard, if not impossible, to 
justify a compensable evaluation on the basis of these 
findings essentially demonstrating no disability.

The Board notes that the veteran contends that the November 
1992 examination was inadequate.  Comparison of the November 
1992 examination report with reports of other examinations of 
the veteran suggests a significant difference in detail.  For 
example, while the veteran's pes planus was noted during his 
enlistment examination in January 1989, referenced in the 
August 1998 VA report, and discussed on the March 1999 VA 
report, it was neither noted nor referenced in the November 
1992 examination report.  Therefore, the Board finds the 
November 1992 examination has diminished probative value in 
assessing the veteran's true disability picture.  

By contrast to the November 1992 examination report, the 
November 1997 report is far more detailed as to both history 
and findings.  The thorough examination of the veteran's feet 
showed that he had tenderness on palpation over the 
metatarsal phalangeal joint on the right.  It was also noted 
that the veteran was unable to walk on his toes on the right. 
His passive range of motion of the metatarsal phalangeal 
joint of the right great toe was five degrees in dorsiflexion 
and plantar flexion.  Active range of motion in both these 
planes was to 10 degrees and, significantly, was equal to the 
range of motion of the left great toe.  The physician 
specifically noted that there was no spasm due to pain on 
examination.  Based upon these detailed findings, the 
veteran's disability is most appropriately assessed as 
moderate as they demonstrate some loss of motion and 
objective findings compatible with some functional loss due 
to pain.  Giving the veteran the benefit of the doubt, the 
Board finds that the detail reflected in the 1997 report 
should be taken to better reflect the underlying condition 
present since separation from service.  This conclusion would 
support the compensable evaluation from separation from 
service through the 1997 examination.  These findings, 
however, fall far short of a moderately severe or severe 
level of disability under Codes 5283 or 5284.  The complete 
lack of identifiable disability in 1992 and the lack of spasm 
due to pain on examination and the modest loss of motion in 
1997 do not support a finding of more than a moderate 
disability.  In this regard, the Board finds it important 
that the veteran specifically asserted that his condition had 
become worse in June 1998.  The Board, therefore, concludes 
that entitlement to an evaluation in excess of 10 percent 
under Diagnostic Codes 5283 or 5284 is not established prior 
to June 1998.

The August 1998 examination report showed pain on both 
dorsiflexing or hyperextending the distal phalanx, a mild 
callus on the medial aspect of the distal interphalangeal 
joint of the right toe, and the veteran's inability to squat 
further than 50 percent due to pain in his toe.  However, the 
veteran demonstrated full range of motion capacity and 
movement in the right great toe and no limitation of 
function. While he complained of pain in the proximal phalanx 
when the toe was lifted or flexed downward, and of pain 
radiating up the metatarsal, there was no spasm or clicking 
objectively.  There was no evidence of tendon tenderness or 
spasm in the muscles around the great toe or the metatarsal.  
The comments of the examiner, however, appeared basically to 
challenge whether the symptoms present on the examination 
were actually related to the service connected disability.

The veteran's symptomatology in September 1999 included 
painful plantar flexion of the right interphalangeal joint of 
the great toe and limited motion to 20 degrees and painful 
passive flexion of the interphalangeal joint of the right 
great toe.  No new X-rays were taken.  Although no 
significant arthritic findings of the joint were found in the 
November 1997 X-rays, the examiner opined that the veteran's 
symptoms were consistent with traumatic arthritis of the 
right great toe interphalangeal joint.  This medical opinion 
was confirmed by X-ray in May 2000, which showed mild 
degenerative joint disease of the first metatarsophalangeal 
joint. Based upon the findings and opinion contained in the 
September 1999 evaluation and the subsequent X-ray report, 
the Board believes that the veteran is entitled to the 
benefit of the doubt as to whether his symptoms are 
attributable to service connected disability.  Although the 
examiner in September 1999 described the veteran's disability 
as "moderate," in light of the veteran's increased 
symptomatology since June 1998 and the arthritic changes that 
have occurred, the Board believes that the symptom picture 
more nearly approximates a moderately severe disability, and 
thus supports a rating of 20 percent from June 1998. 

The next higher rating of 30 percent is not warranted because 
the medical evidence shows only mild degenerative joint 
disease of the first metatarsophalangeal joint and the 
veteran reports no disabling effects aside from daily pain 
lasting several minutes and soreness throughout the day.  
Medical evidence shows without question that the veteran 
retains use of the foot.  The Board notes that the 40 percent 
rating is the maximum assignable under the "amputation 
rule."  That rule provides that the combined rating for 
disabilities of extremity shall not exceed the rating for 
amputation of the extremity at the elective level.  38 C.F.R. 
§ 4.68 (2000).  For the lower extremity, the maximum rating 
for disabilities below the knee, or for complete loss of a 
foot, is 40 percent.  38 C.F.R. § 4.71a, Diagnostic Codes 
5165, 5167 (2000).  To establish loss of use, it must be 
shown that the effective function remains such that the 
claimant would be equally well served by an amputation stump 
and prosthetic appliance.  In the case of the foot, the 
question is whether the acts of balance and propulsion could 
be accomplished equally well by an amputation stump. 38 
C.F.R. § 4.68.  The veteran's disability falls far short of 
these requirements. 

The Board has considered all other diagnostic codes 
pertaining to rating of the residuals, fracture of 
interphalangeal joint of the right great toe.  None of these 
diagnostic codes would result in a rating of greater than a 
20 percent.  The rating under Diagnostic Code 5283 of 20 
percent has encompassed all aspects of the veteran's service-
connected disability, to include arthritic changes, pain, 
limitation of motion, instability and incoordination, and 
functional impairment.  A 20 percent rating is a very 
substantial rating and accurately reflects all aspects of the 
service-connected disability.  To additionally rate the 
disability under another diagnostic code would constitute 
impermissible pyramiding.  38 C.F.R. § 4.14.  

The Board also cannot conclude that the disability picture as 
to the veteran's residuals, fracture of interphalangeal joint 
of the right great toe, is so unusual or exceptional, with 
such related factors as frequent hospitalization and marked 
interference with employment, as to prevent the use of the 
regular rating criteria.  38 C.F.R. § 3.321(b) (2000).  The 
record reflects no recent hospitalizations.  Although the 
veteran submitted evidence that he was unemployed for all of 
1999, he has submitted no evidence of marked interference 
with employment due to residuals, fracture of interphalangeal 
joint of the right great toe.  Neither the subjective nor the 
objective evidence would support the conclusion that the 
service connected disability produces any interference in the 
veteran's employment beyond the average impairment of earning 
capacity contemplated by the regular schedular criteria.  
Consequently, a higher rating on an extraschedular basis is 
not warranted.

The Board has also reviewed the veteran's claim in light of 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (hereafter VCAA).   In this 
regard, the Board notes there is no indication of any 
relevant treatment records that have not been associated with 
the claims file.  The RO provided the veteran with a current 
examination and there is no indication that the veteran's 
current condition differs now from his condition at the last 
VA examination of record in September 1999.  Therefore, the 
Board finds the record has been fully developed.  Thus, the 
requirement that the RO advise the veteran of who is 
responsible for obtaining evidence is moot.  The RO also has 
fully advised the veteran of the rating criteria, the basis 
for its decision and thus the type of evidence needed to 
substantiate the claim.  There is no indication the 
application for benefits was incomplete.  Accordingly, the 
Board finds that the provisions of the VCAA have been met.

ORDER

Entitlement to a rating in excess of 10 percent for 
residuals, fracture of interphalangeal joint of the right 
great toe, is denied for the period from September 1992 to 
May 1998.

Entitlement to a rating of 20 percent for residuals, fracture 
of interphalangeal joint of the right great toe, is granted 
for the period from June 1998 forward.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

